    Case: 1:18-cr-00036 Document #: 51 Filed: 12/07/18 Page 1 of 2 PageID #:292



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                 CASE NUMBER: 18 CR 36
                       v.
                                                 Judge Robert W. Gettleman
 JITESH THAKKAR

              GOVERNMENT’S PROPOSED STATEMENT OF THE CASE

       The UNITED STATES OF AMERICA, by its undersigned counsel, respectfully submits

the following Proposed Statement of the Case:

       This is a criminal case in which the defendant, Jitesh Thakkar, has been charged with one

count of conspiracy to commit spoofing and two counts of spoofing.

       The defendant has pleaded not guilty to the charges.

       Dated: December 7, 2018

                                            Respectfully submitted,

                                            SANDRA L. MOSER
                                            Acting Chief, Fraud Section
                                            Criminal Division
                                            U.S. Department of Justice

                                    By:       /s Michael T. O’Neill & Matthew F. Sullivan
                                            Michael T. O’Neill
                                            Matthew F. Sullivan
                                            Trial Attorneys
                                            1400 New York Avenue, NW
                                            Washington, D.C. 20530
                                            (202) 616-1645 (O’Neill)
                                            (202) 353-6200 (Sullivan)
                                            Michael.T.ONeill@usdoj.gov
                                            Matthew.Sullivan2@usdoj.gov
     Case: 1:18-cr-00036 Document #: 51 Filed: 12/07/18 Page 2 of 2 PageID #:293



                                    CERTIFICATE OF SERVICE

        I, Michael T. O’Neill, hereby certify that on December 7, 2018, I will cause the foregoing

Government’s Proposed Statement of the Case to be electronically filed with the Clerk of Court

by using the Court’s electronic CM/ECF filing system, which will automatically send a notice of

electronic filing to all parties.

                                                      /s Michael T. O’Neill
                                                    Michael T. O’Neill
                                                    Trial Attorney
                                                    U.S. Department of Justice




                                                2
